Citation Nr: 1410977	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  13-25 215	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Medical Center in Atlanta, Georgia 30033


THE ISSUE

Entitlement to clothing allowance.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The Veteran had active service from October 1970 to October 1973.  

This matter comes before the Board of Veterans Affairs (Board) on appeal from an August 2012 administrative decision by Atlanta VAMC that denied the benefits sought on appeal.  


FINDING OF FACT

On February 10, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of this appeal is requested.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant (Veteran), through his authorized representative, has withdrawn this appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.  

ORDER

The appeal is dismissed.  




		
DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


